DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 83-102 are pending.
Claims 83-102 are rejected.
Claims 1-82 are canceled.

Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claim 83 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claim 83, filed October 12, 2021, which deletes the limitation “the sulfonic acid to provide”.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 

	The applicants’ arguments with regard to the amended claims being carried out in the presence of a catalyst rather than a condensing agent is not persuasive, since the 
	The applicants’ arguments with regard to the amount of condensing agent disclosed by Aaronson is not persuasive because the 100% or more is the percent by weight of condensing agent needed in the reaction mixture.   It is not the number of moles of condensing agent needed. The number of moles will vary based upon the particular condensing agent used and the amount of sulfonic acid to be reacted.
	The applicants’ arguments with regard to Steiner are not persuasive as Steiner was applied as a reference or its teaching regarding the use of sulfur trioxide in step a) not for teaching the catalyst, i.e., condensing agents of step b).
For the above reasons claims 83-102 remain unpatentable under 35 U.S.C. 103 as being over Aaronson et al. (US 4,822,916) in view of Steiner et al. (US 4,937,387) and further in view of Stumpp et al. (US 4,983,773), Davis (US 3,759,590) and Horner (US 3,855,312).
Claim Objections
Claim 83 is objected to because of the following informalities:  “0.0.025” in the last line of the claim appears to be a typo of “0.025”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 83-102 is rejected under 35 U.S.C. 103 as being unpatentable over Aaronson et al. (US 4,822,916) in view of Steiner et al. (US 4,937,387) and further in view of Stumpp et al. (US 4,983,773), Davis (US 3,759,590) and Horner (US 3,855,312).
As disclosed in claim 83, Aaronson et al. disclose a process for preparing a sulfone of the formula

    PNG
    media_image1.png
    68
    197
    media_image1.png
    Greyscale
 wherein X1 and X2 are independently H, halogen, or C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl (see entire disclosure, in particular column 2, line 10 to column 4, line 54).  Aaronson et al. disclose coupling step (b) comprising contacting the sulfonic acid with an aryl compound of the formula 
    PNG
    media_image2.png
    52
    87
    media_image2.png
    Greyscale
 wherein X1 is a H, halogen, or C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl (see column 2, lines 33-49).    
 In the process disclosed by Aaronson et al. the resulting water is removed during the coupling step (b) by distillation and the coupling step (b) is performed in the absence of a dehydrating reagent (see abstract; paragraph bridging columns 1 and 2; column 2, lines 24-49 and Example 1).
	The process of Aaronson et al. differ from the instant claims in that Aaronson et al. do not disclose sulfonating step (a) comprising contacting a reactant of the 
    PNG
    media_image3.png
    56
    61
    media_image3.png
    Greyscale
   wherein X1 is a H, halogen, C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl, with sulfur trioxide to provide a first product mixture comprising a sulfonic acid of the formula 
    PNG
    media_image4.png
    62
    131
    media_image4.png
    Greyscale
. 
	Steiner et al. disclose sulfonating step (a) comprising contacting a reactant of the formula 
    PNG
    media_image3.png
    56
    61
    media_image3.png
    Greyscale
   wherein X1 is a H, halogen, C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl, with sulfur trioxide to provide a first product mixture comprising a sulfonic acid of the formula 
    PNG
    media_image4.png
    62
    131
    media_image4.png
    Greyscale
	(see column 6, line 32 to column 8, line 4).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to obtain the sulfonic acid of Aaronson et al. by reacting a monosubstituted benzene with sulfur trioxide, since Steiner et al. has shown that one can sulfonate a reactant of the formula 
    PNG
    media_image3.png
    56
    61
    media_image3.png
    Greyscale
   wherein X1 is a H, halogen, C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl, with sulfur trioxide to provide a first product mixture comprising a sulfonic acid of the formula 
    PNG
    media_image4.png
    62
    131
    media_image4.png
    Greyscale
.   “A person of 
Aaronson et al. in view of Steiner et al. fail to disclose that the coupling step (b) of Aaronson et al. is carried out in the presence of a catalyst selected from the group consisting of aluminum oxide, antimony oxide, zirconium oxide, bismuth oxide, boric acid, ferric oxide, stannic oxide, titanium oxide, titanium sulfate, zinc oxide, iodine and lithium oxide.
Aaronson broadly disclose carrying out the reaction of the sulfonic acid with the aryl agent in the presence of an effective amount of a sulfone condensing agent (see column 2, lines 33-42).  

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize other known condensing agents in the process of Aaronson in view of Steiner et al., since Aaronson broadly disclose carrying out the reaction of the sulfonic acid with the aryl agent in the presence of an effective amount of a sulfone condensing agent.  The skilled artisan would have been further motivated to carry out the process of Aaronson in view of Steiner et al. using catalytic amounts of the condensing agent, such as amounts ranging from 0.01 to 20 mol % based upon the amount of the sulfonating agent, since Stump discloses that the use of condensing agents in catalytic amounts in a process for preparing a diaryl sulfone allows for the reaction time to be reduced.   The skilled artisan would have further been motivated to modify the number of moles of condensing agent based upon the particular condensing agent used and the amount of sulfonic acid to be reacted.  Changes in temperature, concentrations, or other process conditions of an old process does not impart patentability unless the recited ranges are critical, i.e., they produce a new and unexpected result.  In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.  The applicants have not shown that the claimed catalyst amounts produce a new and unexpected result.
As disclosed in claim 85, Aaronson et al. in view of Steiner et al.  disclose the process of claim 84, wherein the coupling step (b) is performed at a temperature that encompasses the claimed range of about 180 °C to about 240 °C, in particular a temperature from about 80°C to about 250°C (see column 2, lines 24-26 and Example 1).
As disclosed in claim 86, Aaronson et al. in view of Steiner et al. disclose the process of claim 85, wherein X1 and X2 are Cl (see column 2, lines 12-16; Examples 1 and 2 and claims 5 and 6).
As disclosed in claim 87, Aaronson et al. in view of Steiner et al. disclose the process of claim 85, wherein the crude yield of the coupling step (b), as determined by the sulfone relative to the sulfonic acid, is within the claimed range of about 60% to about 95% (see column 2, lines 30-49 and claim 1).
Aaronson et al. in view of Steiner et al.  differ from claim 88 in that Aaronson et al. in view of Steiner et al. disclose the process of claim 85, but fail to disclose wherein the purified yield of the coupling step (b), as determined by the sulfone relative to the sulfonic acid, is within the claimed range of about 50% to about 85%.

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Aaronson et al. in view of Steiner et al. can obtain purified yields within the claimed range of about 50% to about 85%, since Aaronson et al. in view of Steiner et al.  utilize a condensing agent and Stumpp et al. disclose that the addition of a condensing agent has an advantageous effect on the isomer distribution of the diphenyl sulfone, which allow for obtaining yields of the 4,4’-isomer within the claimed range of about 50% to about 85%.
As disclosed in claim 89, Aaronson et al. in view of Steiner et al. suggest the process of claim 85, wherein the coupling step (b) is initiated under anhydrous conditions, since Steiner et al. disclose that in forming diaryl sulfones it is essential that the reaction be maintained substantially under anhydrous conditions (see column 1, lines 42-44; and column 8, lines 34-37). One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to initiate the coupling step (b) under anhydrous conditions, since Steiner et al. disclose that the presence of water leads to very low reaction rates (see column 1, lines 44-47).  
As disclosed in claim 90, Aaronson et al. in view of Steiner et al. suggest the process of claim 85, wherein the coupling step (b) is initiated with less than about 10 wt% water, since Steiner et al. disclose that during the formation of the diaryl sulfone 
As disclosed in claim 91, Aaronson et al. in view of Steiner et al. disclose the process of claim 85, wherein the resulting water is removed continuously during the coupling step (b) (see abstract; column 2, lines 24-29 and Example 1 of Aaronson et al.) 
Aaronson et al. in view of Steiner et al. disclose the process of claim 85, but differ from claim 92 in that Aaronson et al. in view of Steiner et al. fail to disclose wherein step (a) is performed in a first reaction vessel and the product mixture produced by step (a) is transferred to a second reaction vessel after the first step for use in step (b).
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that step (a) could be performed in a first reaction vessel and the product mixture produced by step (a) can then be transferred to a second reaction vessel after the first step for use in step (b), since Steiner et al. disclose that the monosubstituted benzene sulfonic acid reactant may be purchased or produced by any conventional process (see column 7, lines 6-10).
As disclosed in claim 93.    Aaronson et al. in view of Steiner et al.  disclose the process of claim 85, and further suggest wherein the concentration of water throughout the coupling step (b) is less than about 10 wt% water, since Steiner et al. disclose that during the formation of the diaryl sulfone the amount of water tolerated is up to about 
Aaronson et al. in view of Steiner et al.  disclose the process of claim 85, but differ from claim 94 in that Aaronson et al. in view of Steiner et al. fail to disclose wherein the concentration of the catalyst relative to all components of the coupling step, when the coupling step (b) is initiated, is about 0.7 wt% to about 1.1 wt%.
Davis discloses a process for preparing diaryl sulfones comprising reacting an aryl compound with a sulfonating agent in the presence of condensing agents(see entire disclosure, in particular column 1, line 60 to column 4, line 14).  Davis discloses that the quantity of condensing agent should be controlled in order to obtain high yields of the sulfone product (see column 3, lines 66-68).  Davis discloses that it has been found that at least about 0.04 mole of condensing agent should be employed per mole of sulfonating agent and amounts as high as 1 mole for every mole of the intermediate sulfonic acid formed may be used (see column 3, line 66 to column 4, line 10).  
One having ordinary skill in the art would have found it obvious to use the condensing agents in amounts within the claimed range of about 0.7 wt% to about 1.1 wt% in the process of Aaronson et al. in view of Steiner et al., since Davis discloses that it has been found that at least about 0.04 mole of condensing agent should be employed per mole of sulfonating agent and amounts as high as 1 mole for every mole 
Aaronson et al. in view of Steiner et al.  disclose the process of claim 85, but differs from claim 95 in that Aaronson et al. in view of Steiner et al. fail to disclose wherein the coupling step results in less than 20% of a 2,4’ isomer of the formula

    PNG
    media_image5.png
    82
    161
    media_image5.png
    Greyscale
wherein X1 and X2 are independently H, halogen, or C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl, as determined by the 2,4’ isomer relative to all sulfone products.
Also Aaronson et al. in view of Steiner et al. disclose the process of claim 85, but differs from claim 96 in that  Aaronson et al. in view of Steiner et al. fail to disclose wherein the coupling step results in less than 20% of a 3,4’ isomer of the formula

    PNG
    media_image6.png
    78
    160
    media_image6.png
    Greyscale
wherein X1 and X2 are independently H, halogen, or C1-C6 alkyl, wherein each hydrogen atom in C1-C6 alkyl is independently optionally substituted with a halogen or C1-C6 alkyl, as determined by the 3,4’ isomer relative to all sulfone products.
Horner discloses a process for the production of di-4-chlorophenylsulphone comprising reacting 4-chlorobenesulfonic acid with chlorobenzene (see entire 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that one can obtain the 2,4’ and 3,4’ isomers in amounts of less than 20% in the process of Aaronson et al. in view of Steiner et al. by modifying the reaction conditions in the manner disclosed by Horner.    The skilled artisan would have been further motivated to obtain the 2,4’ and 3,4’ isomers in amounts of less than 20%, since the 4,4’ isomer is the desired isomer (see for instance column 4, lines 60-62 of Steiner et al.).
 	As disclosed in claim 97, Aaronson et al. in view of Steiner et al.  disclose the process of claim 85, wherein the aryl compound in coupling step (b) is added to the sulfonic acid continuously at the same time that water is removed continuously from the sulfonic acid (see Example 1 of Aaronson et al.).
As disclosed in claim 98, Aaronson et al. in view of Steiner et al. disclose the process of claim 85, wherein the aryl compound in coupling step (b) is added to the sulfonic acid continuously at the same time that wet chlorobenzene is removed continuously from the sulfonic acid, since Steiner et al. disclose monochlorobenzene is employed in excess and the excess monochlorobenzene exits the reaction zone with entrained water (see column 5, line 58 to column 6, line 8).  Thus, one having ordinary skill in the art before the effective filing date of the claimed In re Aller et al., (CCPA 1955) 220 F2d 454, 105 USPQ 233.
As disclosed in claim 100, Aaronson et al. in view of Steiner et al.  disclose the process of claim 85, wherein the coupling step (b) is performed at a pressure that encompasses the claimed pressure range of about 30 psi to about 60 psi (see column 2, lines 24-28 of Aaronson et al.).
Aaronson et al. in view of Steiner et al.  disclose the process of claim 85, but differs from claim 101 in that Aaronson et al. in view of Steiner et al. fail to disclose further extracting the sulfone after the coupling step (b) and further differ from claim 102 in that Aaronson et al. in view of Steiner et al. fail to disclose further crystallizing the sulfone.

One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further extract or crystallize the sulfone product of Aaronson et al. in view of Steiner et al. after the coupling step (b), since Horner has shown that the products of the coupling reaction may be separated and the di-chlorophenyl sulfone purified by any method known in the art, for example selective solvent washing, fractional crystallization or centrifugation.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699